Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is rejected for the recitation of “…an extend of the thread…” It appears Applicant intended to recite the semiconductor pillars extend along a longitudinal direction of a thread at least 25m, but the present claim language is unclear. Applicant is advised to take corrective action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 and 27-34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirose et al. (JP 2007/314925)
Regarding claim 18, Hirose et al. teach a textile component comprising at least one flexible substrate thread wherein a multiplicity of semiconductor pillars are secured in or on the thread wherein the semiconductor pillars are configured for generating radiation, a plurality of electrical lines fitted in or on the thread and the semiconductor pillars are electrically contacted by means of electrical lines. LEDs are attached to the threads with diodes which are configured for generating radiation and are contacted by electrical lines [0025-0034]. An average height of the semiconductor pillars in a transverse direction with respect to a longitudinal direction of the thread is at most 20% of an average diameter of the thread as Hirose et al. teach the semiconductor pillars are extremely small and not visible with the naked eye. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed average height in order to provide a functional fabric, but yet comfortable and aesthetically appealing. The thread core comprises a core material and a cladding layer and the semiconductor pillars are either restricted to the cladding layer or introduced directly into the core material. 
Hirose et al. are silent regarding the semiconductors in or on the thread or in the at least one fiber with the semiconductor pillars are oriented alternately such that apices and base points of the semiconductor pillars alternately point toward a center of the thread or of the relevant fiber. However, it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 19, the thread is composed of a plurality of fibers wherein at least one of the fibers is provided with the semiconductor pillars and the electrical lines. 
Regarding claim 20, The semiconductor pillars are restricted to the cladding layer. Hirose et al. are silent regarding the claimed core material being responsible for at least 90% of the tensile strength of the thread. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed core material being responsible for at least 90% of the tensile strength of the thread as is known in the art in order to tailor thread properties including mechanical and also provide a thin cladding.  
Regarding claims 21 and 23, Hirose et al. teach a textile component as in claim 20 in which the electrical lines extend on both sides of the cladding layer and the core material is free of the electrical lines. The electrical lines run along the longitudinal direction in sections alternately on an inner side and an outer side of the cladding layer such that semiconductor pillars are electrically interconnected in series. It is noted that the claim language has been read in its broadest sense as the claims do not define what constitutes inner and outer side. 
Regarding claim 22, Hirose et al. are silent regarding the core material being only partly covered by the electrical lines and cladding layer. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to only partly cover the core with the electrical lines and the cladding layer in order to affect hand, aesthetics and comfort and arrive at the claimed invention. 
Regarding claim 24, the semiconductor pillars are introduced directly into the core material of the thread or into the core material of the at least one relevant fiber. The core material  
Regarding claim 25, the semiconductor pillars and the conductor tracks are covered by a protective sheath. Hirose et al. are silent regarding the sheath being light-transmissive. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the sheath light-transmissive so the LED lights could work properly to show through. 
Regarding claim 27, the textile component as in claim 18 comprising a plurality of the threads with the semiconductor pillars wherein the threads are woven in a fabric and the fabric additionally comprises a multiplicity of woven threads [Figure 4]. 
Regarding claim 28, Hirose et al. teach at least one electrically conductive contact thread wherein the contact thread runs transversely with respect to at least one portion of the threads with the semiconductor pillars and at least some of the threads are electrically connected by means of the contact thread [Figure 6 with item 55]. 
Regarding claim 29, at least one portion of the woven threads and/or at least one portion of the threads with the semiconductor pillars are light transmissive and light guiding. 
Regarding claim 30, as set forth in the 112 rejection above of claim 30, “mesh periodicity” is unclear. It is believed Applicant intended to claim the spacing between adjacent threads. Hirose et al. are silent regarding the spacing between threads. However, it is well known in the art to alter thread spacing in order to affect strength, lighting effect as well as other fabric properties and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed mesh periodicity. 
Regarding claim 31, Hirose et al. are silent regarding the claimed average distance between adjacent semiconductor pillars and size of the thread semiconductor pillars. However, it 
Regarding claim 32, the textile component further comprises at least one induction coil wherein the induction coil is configured to energize the semiconductor pillars by means of alternating electrical field current generated externally [0027-0028].
Regarding claims 33-34, Although Hirose et al. does not disclose claimed method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Hirose et al. meets the requirements of the claimed textile component, Hirose et al. clearly meet the requirements of present claims textile component.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. The 35 USC rejection over claim 25 is withdrawn in light of the claim amendment to claim 25, but remains over claim 31 as the amendments to claim 31 do not clarify the claim language. The portion that is not clear is “extent” in claim 31. Applicant argues Hirose et al. does not teach the amended portion of claim 18 wherein the semiconductors are oriented in the claimed direction. However, as set forth above, it would have been obvious to one of ordinary skill in the art at the time of the invention to orient the semiconductor pillars as claimed in order to orient light in multiple directions and arrive at the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789